         Case 1:20-cv-01630-JEB Document 14-1 Filed 06/22/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WHITMAN-WALKER CLINIC, INC., et al.,

                        Plaintiffs,

                v.                                  Case No. 1:20-cv-1630

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                        Defendants.


                     DECLARATION OF OMAR GONZALEZ-PAGAN

       Pursuant to Local Rule 83.2(d), I, Omar Gonzalez-Pagan, submit this declaration in support

of my application for leave to appear and practice in this case pro hac vice:

       1.      My full name is Omar Francisco Gonzalez-Pagan.

       2.      I am a Senior Attorney with Lambda Legal Defense and Education Fund, Inc.

       3.      My office is located at 120 Wall Street, 19th Floor, New York, NY 10005-3919.

My office telephone number is (212) 809-8585.

       4.      I am admitted to practice law by the following bars and courts: Commonwealth of

Massachusetts (#678517) and the State of New York (#5294616); U.S. Supreme Court; the U.S.

Courts of Appeals for the First, Second, Third, Fourth, Fifth, Seventh, Eighth, Ninth, and Eleventh

Circuits; and the U.S. District Courts for the District of Colorado, the District of Massachusetts,

the Northern District of New York, and the Southern District of New York.

       5.      I am currently in good standing with all bars to which I have been admitted.

       6.      I have never been disciplined by any bar, and there are no disciplinary proceedings

pending against me as a member of the bar in any jurisdiction.
        Case 1:20-cv-01630-JEB Document 14-1 Filed 06/22/20 Page 2 of 2




       7.     I have not been admitted pro hac vice in this Court within the last two years.

       8.     I currently practice law in an office located in New York, New York.

       I certify under the penalty of perjury that the foregoing is true and correct.




Dated this 22nd day of June, 2020.
                                                              Omar Gonzalez-Pagan




                                                 2
